PER CURIAM.
The matter of a 1931 permit in the Harrison Beverage Company Case (C. C. A.) 59 F.(2d) 734 (No. 115 on the List), becoming moot, we dismissed the appeal without qualification. That dismissal left the judgment below intact. That judgment was dis-positive not only of the questions there decided, but of the facts on which they were decided. Those facts, we understand on the appellants’ concession, are the sole facts in the case on this appeal, being No. 4855 (No. 116 on the List), concerning a 1932 permit. That being true, then under the law, particularly as stated in Interboro Beverage Corporation v. Doran (C. C. A.) 52 F.(2d) 35, 36, the first decree amounts to a judgment of es-toppel on the facts. It follows that facts in that case cannot be reconsidered in disposing of this ease.
We are therefore constrained, under the eases, to affirm the decree for want of new evidence to show that the court was wrong.